   Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 1 of 7 Page ID #1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   EAST ST. LOUIS DIVISION


 ANGELA BRANDMEYER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-00733

 MONARCH RECOVERY MANAGEMENT,
 INC.,                                                  DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

        NOW COMES ANGELA BRANDMEYER (“Plaintiff”), by and through the undersigned

attorneys, complaining as to the conduct of MONARCH RECOVERY MANAGEMENT, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Southern District of Illinois.




                                                  1
     Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 2 of 7 Page ID #2




                                               PARTIES

      4. Plaintiff is a natural “person” over the age of eighteen as defined by 47 U.S.C. §153(39),

that resides within the Southern District of Illinois.

      5. Defendant is a third party debt collector holding itself out as “a premier accounts receivable

management company.”1 Defendant is a corporation organized under the laws of the state of

Pennsylvania with its principal place of business located at 10965 Decatur Road, Philadelphia,

Pennsylvania.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      8. The instant action arises out of the nature of Defendant’s attempts to collect on a past due

personal obligation (“subject debt”) said to be owed by Plaintiff.

      9. The subject debt stems from Plaintiff’s purported past due payments in connection with a

Synchrony Bank (“Synchrony”) account that was used for Plaintiff’s personal purposes.

      10. Upon information and belief, after the subject debt was purportedly in default, Synchrony

charged off the subject debt and assigned the subject debt to Defendant for collection purposes.

      11. On or about July 16, 2020, Defendant mailed or caused to be mailed to Plaintiff a collection

letter (“Collection Letter”) via U.S. Mail in an attempt to collect upon the subject debt from

Plaintiff.




1
    http://monarchrm.com/about-us/

                                                   2
   Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 3 of 7 Page ID #3




   12. The Collection Letter was the first written communication Plaintiff received from

Defendant in connection with the subject debt.

   13. As such, the Collection Letter was required to inform consumers of the rights outlined in

15 U.S.C. §§ 1692g(a)(1)-(5).

   14. Defendant’s Collection Letter provides the following information regarding Plaintiff’s

rights under §§ 1692g(a)(4)-(5): “If you notify this office verbally or in writing within 30 days

from receipt of this notice that the debt, or any portion thereof, is disputed, this office will obtain

verification of the debt or a copy of the judgment against the consumer and a copy of such

verification or judgment and mail it to you. If you request of this office verbally or in writing

within 30 days after receiving this notice, this office will provide you with the name and address

of the original creditor, if different from the current creditor.” (emphasis added).

   15. Defendant’s Collection Letter thus informed Plaintiff, and similarly informs the

unsophisticated or least sophisticated consumer, that they could submit a dispute pursuant to §§

1692g(a)(4)-(5) either verbally or in writing in order for such disputes to trigger Defendant’s

obligations to provide verification or further information regarding its collection efforts.

   16. However, only written disputes would trigger Defendant’s obligations to provide

verification under §§ 1692g(a)(4)-(5) and to similarly cease collection efforts pursuant to §

1692g(b). See 15 U.S.C. §§ 1692g(a)(4)-(5); 15 U.S.C. § 1692g(b); Osborn v. Ekpsz, LLC, 821 F.

Supp. 2d 859, 869 (S.D. Tex. Sept. 26, 2011) (“if the consumer disputes the debt orally rather than

in writing, the consumer loses the protections afforded by § 1692g(b); the debt collector is under

no obligation to cease all collection efforts and obtain verification of the debt. An oral dispute

triggers multiple statutory protections, but these protections are not identical to those triggered by

a written dispute.”).



                                                  3
   Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 4 of 7 Page ID #4




   17. As such, Defendant’s Collection Letter falsely, deceptively, and misleadingly represented

the nature and extent of Plaintiff’s dispute and validation rights pursuant to 15 U.S.C. § 1692g et

seq.

   18. Plaintiff contacted an attorney to get information and guidance on how to go about dealing

with Defendant’s collection efforts, including how she should go about submitting a dispute to

Defendant in connection with the subject debt.

   19. Plaintiff’s ability to go about intelligently addressing the subject debt was materially

impeded by Defendant’s Collection Letter given the letter’s failure to provide substantive

information designed to provide Plaintiff with sufficient information to go about addressing the

debt serving as the basis of Defendant’s collection efforts.

   20. Defendant’s representations misled and deceived Plaintiff, and are similarly misleading

and deceptive to the unsophisticated or least sophisticated consumer.

   21. Confused and concerned about Defendant’s collection efforts, Plaintiff lost time and

expended resources assessing the nature of Defendant’s collection efforts and her options to go

about responding to Defendant’s conduct.

   22. Defendant’s Collection Letter further deprived Plaintiff of truthful, non-misleading

information in connection with Defendant’s collection efforts.

   23. Defendant’s failure to comply with the FDCPA posed a substantial risk of harm to

Plaintiff’s concrete interests under the statute, as Defendant’s failures deprived Plaintiff of

substantive information required to be provided to consumers who are the subject of collection

efforts – information designed to ensure consumers are aware of the extent and nature of their

rights under the law. Defendant’s conduct similarly misled and deceived Plaintiff in a material

manner and posed a risk of harm that Plaintiff and unsophisticated consumers would respond to



                                                 4
  Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 5 of 7 Page ID #5




Defendant’s collection efforts in a manner detrimental to their interests given the deceptive and

misleading nature of Defendant’s conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and alleges paragraphs 1 through 23 as though fully set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   27. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of the FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   30. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of
           any debt . . . .” 15 U.S.C. § 1692e(2)(A).

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   31. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) through its failure to accurately

provide Plaintiff with the nature of her dispute and validation rights under the FDCPA.

Defendant’s Collection Letter falsely, deceptively, and misleadingly stated that disputes could be

submitted orally in order to trigger the obligations found in 15 U.S.C. § 1692g(a)(4), g(a)(5), and


                                                 5
   Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 6 of 7 Page ID #6




g(b). However, only written disputes would trigger such obligations. Defendant’s representations

to the contrary deprive Plaintiff of substantive information required to be provided under the

FDCPA, while similarly posing a risk of harm that Plaintiff and consumers would act in connection

with Defendant’s false information in a manner that results in such consumers waiving otherwise

available and important statutory rights.

        b. Violations of FDCPA § 1692g

   32. The FDCPA, pursuant to 15 U.S.C. §1692g, requires debt collectors to, in the initial written

communication with a consumer, send the consumer a written notice which contains various pieces

of information. Pursuant to 15 U.S.C. § 1692g(a)(4), such communication must include “a

statement that if the consumer notifies the debt collector in writing with the thirty day validation

period that the debt . . . is disputed, the debt collector will obtain verification . . . and a copy of

such verification will be mailed to the consumer . . . .” (emphasis added). Pursuant to 15 U.S.C. §

1692g(a)(5), such communication must similarly contain “a statement that, upon the consumer’s

written request within the thirty-day period, the debt collector will provide the consumer with the

name and address of the original creditor, if different from the current creditor.” (emphasis added).

   33. Further, pursuant to 15 U.S.C. § 1692g(b), “[a]ny collection activities and communication

during the 30-day period may not . . . be inconsistent with the disclosure of the consumer’s right

to dispute the debt or request the name and address of the original creditor.

   34. Defendant violated 15 U.S.C. §§ 1692g(a)(4), g(a)(5), and g(b) through its representations

that disputes under g(a)(4) and g(a)(5) could be submitted verbally. As courts across the country

have noted, only written disputes trigger the obligation of debt collectors in g(a)(4)-(5). As such,

Defendant’s suggestion that such disputes could be accomplished orally fails to comply with the

plain language of the FDCPA and is inconsistent with Plaintiff’s true dispute a validation rights –



                                                  6
   Case 3:20-cv-00733-GCS Document 1 Filed 07/28/20 Page 7 of 7 Page ID #7




an inconsistency that risks consumers acting in favor of Defendant’s representations while at the

dereliction of their own dispute and validation rights.

   WHEREFORE, Plaintiff ANGELA BRANDMEYER, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: July 28, 2020                                  Respectfully submitted,

                                                      /s/Alexander J. Taylor
                                                      Alexander J. Taylor, Esq.
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd.
                                                      2500 South Highland Ave., Suite 200
                                                      Lombard, Illinois 60148
                                                      (331) 307-7646 (phone)
                                                      (630) 575-8188 (fax)
                                                      ataylor@sulaimanlaw.com




                                                 7
